DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  claims 1-14 in the reply filed on 08-26-2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-12-2021 and 03-17-2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (4,798,010) in view of Robbins (2005/0262728).
Regarding claim 1, Sugiyama teaches a sole structure for an article of footwear, the sole structure comprising: 
a first midsole section including opposing first upper and lower surfaces and a first sidewall extending between and adjoining the first upper and lower surfaces, the first lower surface having a first waveform geometry (figs 8-11 and 21, member 5); 
a second midsole section including opposing second upper and lower surfaces and a second sidewall extending between and adjoining the second upper and lower surfaces, the second upper surface having a second waveform geometry seating therein and intermeshing with the first waveform geometry of the first midsole section (figs 8-11 and 21, member 5); and 
an outsole attached to the second lower surface of the second midsole section and including a ground-contacting surface (figs 1-3, member 3). 
Sugiyama does not teach the second midsole section including a peripheral wall extending upward from the second sidewall and abutting the first sidewall.
Robbins teaches a midsole structure having a second midsole (fig 4, member 30) including a peripheral wall (fig 4, member 34) extending upward from a second sidewall (fig 4, member 35) and abutting a first sidewall of a first midsole (figs 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the midsole of Sugiyama by adding a peripheral wall extending upward from the second sidewall and abutting the first sidewall, as taught by Robbins, in order to provide stability, comfort and styling (Robbins, para 0011).
Regarding claim 2, the combined structure Sugiyama-Robbins teaches all limitation of claim 1 and Robbins further teaches the peripheral wall includes first and second peripheral walls, the first peripheral wall extending upward from a forefoot region of the second sidewall, and the second peripheral wall spaced from the first peripheral wall and extending upward from a hindfoot region of the second sidewall (figs 3-4, member 34 and 34a).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Sugiyama by adding the first and second peripheral wall, as taught by Robbins, in order to provide stability, comfort and styling (Robbins, para 0011).
Regarding claim 3, the combined structure Sugiyama-Robbins teaches all limitation of claim 2 and Robbins further teaches the first peripheral wall has a first arcuate shape extending from a medial side to a lateral side of the second midsole section around a toe box region of the first midsole section, and the second peripheral wall has a second arcuate shape, distinct from the first arcuate shape, extending from the medial side to the lateral side of the second midsole section around a heel counter region of the first midsole section (figs 3-4, member 34 and 34a).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Sugiyama by adding the first and second peripheral wall, as taught by Robbins, in order to provide stability, comfort and styling (Robbins, para 0011).
Regarding claim 4, the combined structure Sugiyama-Robbins teaches all limitation of claim 3 and Robbins further teaches the first peripheral wall includes a first medial wall, a first lateral wall distinctly shaped from the first medial wall, and a toe wall extending between and adjoining the first medial and lateral walls, and the second peripheral wall includes a second medial wall, a second lateral wall distinctly shaped from the second medial wall, and a heel wall extending between and adjoining the second medial and lateral walls (figs 3-4, member 34 and 34a).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Sugiyama by adding the first and second peripheral wall, as taught by Robbins, in order to provide stability, comfort and styling (Robbins, para 0011).
Regarding claim 5, the combined structure Sugiyama-Robbins teaches all limitation of claim 1 and Robbins further teaches the outsole includes a flanged peripheral wall extending upward from a perimeter of the outsole, an inboard surface of the flanged peripheral wall abutting an outboard surface of the peripheral wall of the second midsole section (figs 3-4, members 42 and 44).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Sugiyama by adding the flanged peripheral wall, as taught by Robbins, in order to provide stability, comfort and styling (Robbins, para 0011).
Regarding claim 9, the combined structure Sugiyama-Robbins discloses the first waveform geometry includes a first anteroposterior-undulating curviform wave extending from fore to aft edges of the first midsole section, and the second waveform geometry includes a second anteroposterior-undulating curviform wave extending between fore and aft edges of the second midsole section (Sugiyama, figs 8-10).  
Regarding claim 10, the combined structure Sugiyama-Robbins discloses the first and second anteroposterior- undulating curviform waves have complementary first and second damped sinusoidal longitudinal cross sections, respectively, such that the first lower surface sits substantially flush against the second upper surface (Sugiyama, figs 8-10).   
Regarding claim 11, the combined structure Sugiyama-Robbins discloses the first midsole section is molded as a first single-piece structure from a first polymer foam, and the second midsole section is molded as a second single-piece structure from a second polymer foam (Sugiyama, col 3, line 65-66 and col 4, lines 3-20).  
Regarding claim 12, the combined structure Sugiyama-Robbins teaches all limitations of claim 1 and Robbins further teaches a compressible insole seated in an insole pocket recessed into the first upper surface of the first midsole section (fig 4, member 10).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Sugiyama by adding an insole, as taught by Robbins, in order to provide stability, comfort and styling (Robbins, para 0011).
Regarding claim 14, Sugiyama teaches an article of footwear for a foot of a user, the article of footwear comprising: 
an upper (fig 1, member 2) configured to receive and attach to the foot of the user; 
a sole structure attached to the upper and configured to support thereon the foot of the user, the sole structure including: 
a first midsole section with opposing first upper and lower surfaces and a first sidewall extending between and adjoining the first upper and lower surfaces, the first lower surface having a first waveform geometry (figs 8-10, member 5); 
a second midsole section with opposing second upper and lower surfaces and a second sidewall extending between and adjoining the second upper and lower surfaces, the second upper surface having a second waveform geometry seating therein and intermeshing with the first waveform geometry (figs 8-10, member 6); and 
an outsole mounted to the second lower surface of the second midsole section and including a ground-contacting surface of the article of footwear (fig 1, member 3). 
Sugiyama does not teach the first midsole section includes a first peripheral wall extending downward from the first sidewall and abutting the second sidewall and/or the second midsole section includes a second peripheral wall extending upward from the second sidewall and abutting the first or second sidewalls.
Robbins teaches a midsole structure having a midsole section includes a first peripheral wall extending downward from the first sidewall (fig 4, member 58) and abutting the second sidewall and/or the second midsole section includes a second peripheral wall (fig 4, member 34) extending upward from the second sidewall and abutting the first or second sidewalls (figs 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the midsole of Sugiyama by adding peripheral walls extending downward/upward from the first/second sidewall and abutting each other, as taught by Robbins, in order to provide stability, comfort and styling (Robbins, para 0011).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (4,798,010) and Robbins (2005/0262728) as applied to claim 1 above, and further in view of Iuchi et al. (2018/0263335).
Regarding claim 6, the combined structure Sugiyama-Robbins teach all limitations of claim 6 except a flexible sheet interposed between the first and second midsole sections and extending across the first lower surface and the second upper surface.  
Iuchi teaches a flexible sheet (fig 5, member 10) interposed between the first and second midsole sections and extending across the first lower surface and the second upper surface (fig 6, members 3b and 3c).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the midsole of Sugiyama by adding a flexible sheet, as taught by Iuchi, in order to improve the comfort and stability (Iuchi, para 0006).  
Regarding claim 7, the combined structure Sugiyama-Robbins-Iuchi teach all limitations of claim 6 and Iuchi further teaches the flexible sheet wraps around, contacts, and rigidly attaches to the first sidewall and first lower surface with the first midsole section nested within the flexible sheet (figs 5-6).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the midsole of Sugiyama by adding a flexible sheet, as taught by Iuchi, in order to improve the comfort and stability (Iuchi, para 0006).  

    PNG
    media_image1.png
    356
    378
    media_image1.png
    Greyscale

Regarding claim 8, the combined structure Sugiyama-Robbins-Iuchi teach all limitations of claim 7 and Robbins further the article of footwear includes an upper (fig 3, member 3) configured to receive therein and attach to a foot of a user, and wherein the flexible sheet is configured to rigidly attach to and/or form a section of the upper (fig 3 annotated above).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Sugiyama, by having the flexible sheet part of the upper, as taught by Robbins, in order to provide stability, comfort and styling (Robbins, para 0011).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (4,798,010) and Robbins (2005/0262728) as applied to claim 12 above, and further in view of  Hsiung (4,055,699).
Regarding claim 13, the combined structure Sugiyama-Robbins teaches all limitations of claim 12 and Robbins further teaches the compressible insole is fabricated from a third polymer foam (i.e. EVA, para 0026) distinct from the first and second polymer foams (i.e. polyurethane, para 0005 and 0034), and the outsole is fabricated from a fourth polymer material (hard rubber).  
While the modified structure Sugiyama-Robbins does not teach the midsole is a cross-linked polyolefin foam.
Hsiung teaches sole structure having midsole layer making of cross-linked polyolefin foam (fig 4, member 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the midsole material of Sugiyama by suing the cross-linked polyolefin foam of Hsiung, in order to provide warmth, durability, flexibility and excellent feeling for a user (Hsiung, col 1, lines 59-61).
While the modified structure Sugiyama-Robbins-Hsiung does not teach the outsole material is harder than the insole and midsole material.
Brown teaches a sole structure teaches outsole material is harder than insole and midsole materials (para 0002 and 0006).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole structure of Sugiyama by using the harder relationship between the insole, midsole, and outsole, as taught by Brown, in order to enhance comfort and better support (Brown, para 0002).
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732